UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) þ Quarterly report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended:June 30, 2014 o Transition report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from: to 001-14494 Commission File Number PERNIX THERAPEUTICS HOLDINGS,INC. (Exact name of Registrant as specified in its charter) Maryland 33-0724736 (State or other jurisdictionof incorporation or organization) (I.R.S. EmployerIdentification Number) 10 North Park Place, Suite 201, Morristown, NJ (Address of principal executive offices) (Zip Code) (800)793-2145 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such report(s)) and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨. Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Noþ On August 8, 2014, there were 38,043,889 shares outstanding of the Registrant’s common stock, par value $0.01 per share. PERNIX THERAPEUTICS HOLDINGS,INC. Quarterly Report on Form10-Q For the Three and Six Months Ended June 30, 2014 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as ofJune 30, 2014 (unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Comprehensive Loss (unaudited) for the Three and Six Months EndedJune 30, 2014 and 2013 2 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2014 (unaudited) 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements(unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 Cautionary Statement Regarding Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information, so long as those statements are identified as forward-looking and are accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those discussed in the statement. We desire to take advantage of these “safe harbor” provisions with regard to the forward-looking statements in this Form 10-Q and in the documents that are incorporated herein by reference. These forward-looking statements reflect our current views with respect to future events and financial performance. Specifically, forward-looking statements may include: ● projections of revenues, expenses, income, income per share and other performance measures; ● statements regarding expansion of operations, including entrance into new markets and development of products; and ● statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These forward-looking statements express our best judgment based on currently available information and we believe that the expectations reflected in our forward-looking statements are reasonable. By their nature, however, forward-looking statements often involve assumptions about the future. Such assumptions are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. As such, we cannot guarantee you that the expectations reflected in our forward-looking statements will actually be achieved. Actual results may differ materially from those in the forward-looking statements due to, among other things, the following factors: ● changes in general business, economic and market conditions; ● volatility in the securities markets generally or in the market price of our stock specifically; and ● the risks outlined in the section entitled “Risk Factors” contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2013. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this Form 10-Q. Except as required by law,we donot undertake any obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. PART I.FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED BALANCE SHEETS June30, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Note receivable, net of unamortized discount of $25,145 and $100,582, respectively Prepaid expenses and other current assets Income tax receivable Deferred income taxes Total current assets Property and equipment, net Other assets: Goodwill Intangible assets, net Note receivable, net of unamortized discount of $223,087 and $318,696, respectively Other long-term assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued personnel expenses Accrued allowances Other accrued expenses Put option and contingent consideration – Cypress acquisition ─ Other liabilities Debt Total current liabilities Long-term liabilities Other liabilities Debt ─ Senior convertible notes ─ Deferred income taxes Total liabilities Commitments and contingencies(Note 17) STOCKHOLDERS’ EQUITY Common stock, $.01 par value, 90,000,000 shares authorized, 40,336,677 and 39,318,301 issued and 38,024,889 and 37,189,351 outstanding at June 30, 2014 and December 31, 2013, respectively Treasury stock, at cost, 2,311,788 and 2,128,950 shares held at June 30, 2014 and December 31, 2013, respectively ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net revenues $ Costs and operating expenses: Cost of product sales Selling, general and administrative expenses Research and development expense Depreciation and amortization expense Loss on disposal of equipment Loss on sale of PML (including impairment charge) ─ ─ Total costs and operating expenses Loss from operations ) Other income (expense): Change in fair value of put right ─ ) ─ ) Change in fair value of contingent consideration ─ ─ ─ Interest expense, net ) Gain on sale of investment ─ ─ Total (loss) income, net ) ) ) Loss before income taxes ) Income tax benefit Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss) income Unrealized gains during period, net of tax of $437,900 and ($411,000) for the three and six months ended June 30, 2013, respectively ─ ─ ) Reclassification adjustment for net realized gain included in net loss, net of tax of ($1,322,000) for both the three and six months ended June 30, 2013 ─ ) ─ ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share, basic $ ) $ ) $ ) $ ) Net loss per share, diluted $ ) $ ) $ ) $ ) Weighted-average common shares, basic Weighted-average common shares, diluted See accompanying notes to condensed consolidated financial statements. 2 PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Shares Common Stock Additional Paid-In Capital Treasury Stock Accumulated Deficit Total Balance at December 31, 2013 $ $ $ ) $ ) $ Stock-based compensation Restricted stock ─ Stock options ─ Employees stock purchase plan ─ Issuance of stock options for services from non-employees ─ Cancellation of ParaPRO stock options in connection with termination of contract ─ ─ (1,293,720 ) ─ ─ (1,293,720 ) Issuance of common stock upon the exercise of stock options ─ ─ Issuance of common stock upon the cashless exercise of options from non-employees 34,807 (349 ) ─ ─ ─ Issuance of common stock in connection with the Employee stock purchase plan 11,431 ─ ─ Issuance of common stock upon the vesting of restricted stock (4,343 ) ─ ─ ─ Forfeit of restricted common stock resulting from payment of employee income tax liability (182,838 ) (1,828 ) (752,925 ) ─ (752,925 ) Income tax benefit on stock based awards ─ ─ (147,000 ) ─ ─ (147,000 ) Net loss ─ (15,775,572 ) (15,775,572 ) Balance at June 30, 2014 $ $ $ ) $ ) $ See accompanying notes to condensed consolidated financial statements. 3 PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, Cash flows used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation Amortization of intangibles and interest accretion of contingent consideration Amortization of deferred financing costs Accretion of notes receivable ) ─ Deferred income tax benefit ) ) Gain on sale of investment ─ ) Loss on disposal of equipment Loss on sale of PML ─ Stock-based compensation expense Expense from stock options issued in exchange for services Cancellation of ParaPRO stock options in connection with termination of contract ) ─ Change in fair value of put right ─ Change in fair value of contingent consideration ─ ) Impairment charge ─ Changes in operating assets and liabilities (net of effect of acquisitions and dispositions): Accounts receivable Inventory Prepaid expenses and other assets ) Accounts payable Income taxes ) ) Accrued expenses ) ) Net cash used in operating activities ) ) Cash flows provided by investing activities: Proceeds from sale of investment ─ Acquisition of Cypress ─ ) Proceeds from the sale of PML ─ Proceeds from sale of property and equipment Purchase of equipment ) ) Net cash provided by investing activities Cash flows provided by (used in) financing activities: Cash acquired in connection with acquisition of Somaxon ─ Payments on original Midcap loan ─ ) Payments on Midcap term loan ─ ) Proceeds from issuance of convertible senior notes ─ Payment on financing costs ) Net payments on Midcap revolving credit facility ) ) Payment on contracts payable ) ) Payments on mortgages and capital leases ) ) Income tax benefit on stock-based awards ) ) Proceeds from exercise of stock options Payment of employee income tax liability with surrender of employee restricted stock ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure: Cash paid for income taxes $ $ Interest paid during the period $ $ Non-cash transactions Accrued bonus paid in restricted common stock $ ─ $ Acquisition of license – contract payable $ $ Acquisition of Cypress and Somaxon – purchase price adjustment $ ─ $ Acquisition of Somaxon – fair value of common stock $ ─ $ See accompanying notes to condensed consolidated financial statements. 4 PERNIX THERAPEUTICS HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Company Overview Pernix Therapeutics Holdings, Inc. (“Pernix”, the “Company”, “we”, “our” and "us") is a pharmaceutical company that has traditionally sold products addressing a variety oftherapeutic areas. The Company isin the process of transitioningto a specialty focused company that sells, markets and develops branded and generic pharmaceutical products primarily indicated for sleep, depression, bacterial infections and cough and cold conditions. The Company intends to see continued growth through the promotion of its products to physicians, healthcare practitioners and consumers, as appropriate. Since inception, the Company has engaged in a number of acquisitions and licensing arrangements to expand its product offerings and intends to continue this strategy. The Company’s branded products include CEDAX®, an antibiotic for middle ear infections, and a family of prescription treatments for cough and cold (ZUTRIPRO®, REZIRA®, and VITUZ®). The Company also markets SILENOR® (doxepin), which is approved for the treatment of insomnia characterized by difficulty with sleep maintenance and is not a controlled substance. The Company recently entered into an Exclusive License Agreement with Osmotica Pharmaceutical Corp. to promote its desvenlafaxine product, Khedezla™ Extended-Release Tablets, 50 and 100 mg for major depressive disorder. The Company also currently promotes Omeclamox-Pak® through a License and Supply Agreement with GastroEntero-Logic, LLC, or GEL.During the fourth quarter of 2013, the Company entered into a promotion agreement with Cumberland Pharmaceuticals pursuant to which Cumberland began promoting Omeclamox-Pak to gastroenterologists. The Company promotes its branded products through its sales and marketing organization. The Company sells its generic products in the areas of cough and cold, pain, vitamins, dermatology, antibiotics and gastroenterology through its wholly-owned subsidiaries, Macoven Pharmaceuticals, LLC, or Macoven, and Cypress Pharmaceuticals, Inc., or Cypress. Acquisition of Treximet®.The Company is party to an Asset Purchase and Sale Agreement (the “Agreement”) dated as of May 13, 2014 with GlaxoSmithKline plc (NYSE: GSK) and certain of its related affiliates (together, “GSK”) pursuant to which the Company will at the closing thereunder acquire certain assets related to Treximet® (sumitriptan/naproxensodium), for the acute treatment of migraine attacks with or without aura in adults.On August 4, 2014, the Company announced that the closing of this transaction was delayed due to a short-term supply constraint for the product. The Company is working withGSKto ensuresufficient supply to meet anticipated demand. The Company andits lenders are performing additional due diligence related to this supply constraint. Upon closing, the Company anticipates making an upfront payment to GSK of $250 millionfor the U.Srights to Treximet®. The Company also anticipates making a contingent payment of up to $17 million to GSK upon receipt of an updated Written Request for pediatric exclusivity from theU.S. Food & Drug Administration. As a condition to closing, GSK will continue to manufacture Treximet®under a long-term Supply Agreement with the Company. The Company expects to fund this acquisition with $220 million in debt, plus approximately $50 million fromavailable cash. In connection with the closing of the Agreement, GSK will assign to the Company the Product Development and Commercialization Agreement (the “PDC Agreement”) between GSK and POZEN, Inc. (NASDAQ: POZN), and POZEN and the Company will amend the PDC Agreement to facilitate further development of Treximet®. Under the proposed amendment, the Company will be required to complete the filing for a pediatric indication for Treximet® and undertake certain new activities to extend the product’s life. In addition, the Company will release restrictions on POZEN’s right to develop and commercialize additional dosage forms of sumatriptan/naproxen combinations outside of the United States.The amended PDC Agreement will also provide for royalties of 18% of net sales with quarterly minimum royalty amounts of $4 million for the calendar quarters commencing on January 1, 2015 and ending on March 31, 2018. In connection with the assignment of the PDC Agreement, the Company will at closing pay $3 million to CPPIB Credit Investments Inc. (who owns the rights to the royalty payments under the PDC Agreement), and will also grant POZEN a warrant (the “Warrant”) to purchase 500,000 shares of the Company’s common stock at an exercise priceof $4.28 pershare(the closing price of the Company’s common stock on May 13, 2014 as reported on NASDAQ). The Warrant is exercisable from the closing date of the Agreement until February 28, 2018.The Company agreed tofile a registration statement for the resale ofthe shares underlying the Warranton a Form S-3within 30 days of the issuance date and to use the Company's best efforts to have such registration statement declared effective as soon as practicable thereafter. 5 Note 2. Basis of Presentation and Summary of Significant Accounting Policies Interim Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of these financial statements. Operating results for the three and six-month period ended June 30, 2014 are not necessarily indicative of the results for future periods or the full year. Principles of Consolidation The condensed consolidated financial statements include the accounts of Pernix’s wholly-owned subsidiaries Pernix Therapeutics, LLC, GTA GP, Inc., GTA LP, Inc., Gaine, Inc., Macoven, Pernix Manufacturing, LLC, or PML (sold on April 21, see Note 9, Disposal of PML), Respicopea, Inc., Cypress, Cypress’ subsidiary, Hawthorn Pharmaceuticals, Inc. and Pernix Sleep, also known as Somaxon Pharmaceuticals, Inc., or Somaxon (acquired March 6, 2013).Pernix Sleep is included only for the period subsequent to its acquisition. Transactions between and among the Company and its consolidated subsidiaries are eliminated. Management’s Estimates and Assumptions The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The Company reviews all significant estimates affecting the condensed consolidated financial statements on a recurring basis and records the effect of any necessary adjustments prior to their issuance. Significant estimates of the Company include: revenue recognition, sales allowances such as returns on product sales, government program rebates, customer coupon redemptions, wholesaler/pharmacy discounts, product service fees, rebates and chargebacks, sales commissions, amortization, depreciation, stock-based compensation, the determination of fair values of assets and liabilities in connection with business combinations, and deferred income taxes. Fair Value of Financial Instruments A financial instrument is defined as cash equivalent, evidence of an ownership interest in an entity, or a contract that creates a contractual obligation or right to deliver or receive cash or another financial instrument from another party. The Company’s financial instruments consist primarily of cash equivalents (including our Regions Trust Account which invests in short-term securities consisting of sweep accounts, money market accounts and money market mutual funds), notes receivable, our credit facility and senior convertible notes. The carrying values of these assets and liabilities approximate their fair value. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The fair value hierarchy is based on three levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value as follows: Level 1
